ALLOWABILITY NOTICE
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
GIMAEV ET AL (US-5833835-A) disclose a method for adjusting the voltage between an electrode and a workpiece by detecting a resistance.
BUHLER ET AL. (US-6707304-B2) disclose a method of measuring impedance between electrodes.
SEKIMOTO ET AL. (US-20170266744-A1) disclose a method a method for measuring the impedance between an electrode and a workpiece and adjusting the position of the electrode.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Allowance of claims 16 and 25 is indicated, because the prior art of record does not anticipate or render fairly obvious, the combination of elements of the claimed invention, considered as a whole, such as the limitation: “…measuring a quantity of gas bubbles present in the sparking zone between the electrode wire and the part, the measuring step being performed while the machining process is being conducted, modifying at least one machining parameter, in response to measurement of said quantity of gas bubbles, so as to maintain or return the measured quantity of bubbles to a suitable range of values, the modifying step being performed adaptively while the machining process is being conducted, wherein the measuring step is performed indirectly by measuring an electrical impedance between the electrode wire and the part being machined during a time interval between two successive pulses of spark current.”  as recited in lines 8-18 of claim 16.
Gimaev et al., Buhler et al., and Sekimoto et al. (cited above) are pertinent references not applied, in addition to the list of references previously cited by the examiner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN WUNDERLICH whose telephone number is (571)272-6995.  The examiner can normally be reached on Mon-Fri 10:30AM-20:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        4/26/2022
/SANG Y PAIK/Primary Examiner, Art Unit 3761